Title: From John Adams to William Vaughan, 13 July 1810
From: Adams, John
To: Vaughan, William



Dear Sir
Quincy near Boston July 13. 1810

My Friend Mr Thaddeus Mason Harris who has for many years been Ordained Minister of Dorchester the next Town to me, and is every Way worthy of the Friendship of all Men of Letters and of Virtue, is bound to England upon interisting Business
And as I wish him to be known I have taken the Liberty to give him this line of Introduction to you recollecting as I do with Pleasure many agreeable hours with you and the other members of your Family when I was in England.
Your Brothers in America I hear are well, and in much Esteem. Your Brother from the west-Indies made me a Visit during his short stay in Boston, in very good health.
What an History of Mankind has been written, since I saw you? Will the World ever come to its right mind again or not?
Mr Harris can give you, a true, if not a good account of things in this Country.
In the 75 year of my age, this world is of little Consequence to me: but I have a numerous Posterity and many former and latter Friends and acquaintances. Whose Happiness is near my heart: nor is the honor or Interest of my Country and all mankind indifferent to me. But I can do nothing mor for either of them than wish and pray. I am Sir with much Esteem and regard your Friend

John Adams